                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 CHARNE ROSS,
 Plaintiff,

 v.                                                              Case No. 19–CV–00847–JPG

 GIBBS TECHNOLOGY COMPANY and
 ADAM R. PROFFER,
 Defendants.

                                        JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff CHARNE ROSS’s claims

against Defendants GIBBS TECHNOLOGY COMPANY and ADAM R. PROFFER are

DISMISSED WITHOUT PREJUDICE.


Dated: December 11, 2019                     MARGARET M. ROBERTIE, Clerk of Court

                                             s/Tina Gray, Deputy Clerk


Approved by: s/J. Phil Gilbert
              United States District Judge
